                                            Case 4:19-cv-06636-JSW Document 34 Filed 12/18/19 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KUNDE ENTERPRISES, INC., et al.,                  Case No. 19-cv-06636-JSW
                                                        Plaintiffs,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                 v.                                          SEVER
                                   9
                                           NATIONAL SURETY CORPORATION, et                   Re: Dkt. Nos. 3
                                  10
                                           al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                               Now before the Court for consideration is National Surety Corporation’s (“Allianz”)
                                  14
                                       motion to drop (dismiss without prejudice) or sever Plaintiff Vintage Wine Estates, Inc. (“VWE”)
                                  15
                                       and Defendants Certain Underwriters at Lloyd’s London, RSA Insurance Group, Liberty Specialty
                                  16
                                       Markets Insurance Group, Navigators Underwriting Agency Limited, Brit Global Specialty, and
                                  17
                                       Travelers Marine Cargo1 (“London Insurers”) on the grounds of misjoinder. The Court has
                                  18
                                       considered the parties’ papers, relevant legal authority, and the record in this case, and it concludes
                                  19
                                       the motion is suitable for disposition without oral argument. Civil L.R. 7-1 (b). The Court
                                  20
                                       HEREBY GRANTS Allianz’s motion to sever.
                                  21
                                                                                BACKGROUND
                                  22
                                               VWE’s owners have had a minority ownership stake in Kunde Enterprises, Inc. (“Kunde”)
                                  23

                                  24

                                  25   1
                                        The names of the London Insurers are listed above as the names appear in the complaint. In their
                                  26   notice of non-opposition and joinder to Allianz’s motion to dismiss or sever, the London Insurers
                                       explain the correct names of the entities as follows. RSA Insurance Group is named Royal & Sun
                                  27   Alliance Insurance PLC. Liberty Specialty Markets Insurance Group is named Liberty Syndicate
                                       4472. Navigators Underwriting Agency Limited is named Navigators Syndicate 1221. Brit
                                  28   Global Specialty is named Brit Syndicate 2987. And Travelers Marine Cargo is named Travelers
                                       Syndicate 5000.
                                            Case 4:19-cv-06636-JSW Document 34 Filed 12/18/19 Page 2 of 6




                                   1   since 2010. (Declaration of Pat Roney in support of Opposition (“Roney Decl.”) ¶ 4.) VWE is

                                   2   also Kunde’s managing partner, and one of VWE’s two owners serves as Kunde’s president and

                                   3   director. (Id.) Certain VWE wines are made at Kunde’s facilities. (Id.)

                                   4           The complaint alleges the following.

                                   5           In October of 2017, wildfires burned across Northern California, affecting wineries and

                                   6   wine-making operations owned by Kunde and VWE (collectively “Plaintiffs”). (Dkt. No. 1-1 ¶

                                   7   26.) Smoke from these wildfires damaged wine products (in various stages of the wine-making

                                   8   process) such that finished wine contained strong aromas and undesirable tastes. (Id. ¶¶ 28, 29.)

                                   9   This destroyed the wine’s marketability. (Id.)

                                  10           Kunde was insured by Allianz under a real and personal property policy (“Allianz Policy”)

                                  11   from April 1, 2017 to April 1, 2018. (Id. ¶ 15.) VWE was insured by the London Insurers under a

                                  12   separate “marine stock throughput insurance policy” (“London Insurers Policy”) from October 1,
Northern District of California
 United States District Court




                                  13   2017 through October 1, 2018.2 (Id. ¶¶ 18, 47.)

                                  14           After the fires, Kunde submitted a claim to Allianz, which Allianz denied. (Id. ¶¶ 33-36.)

                                  15   Likewise, VWE submitted a claim to the London Insurers, which they denied. (Id. ¶¶ 47-49.)

                                  16           Plaintiffs filed the complaint on August 23, 2019. (Dkt. No. 1-1.) In it, Kunde brings

                                  17   breach of contract, declaratory judgment, and breach of implied covenant of good faith and fair

                                  18   dealing claims against Allianz. VWE brings the same three claims—but against the London

                                  19   Insurers. Defendants removed the complaint on October 16, 2019. (Dkt. No. 1.) Allianz filed its

                                  20   motion on October 25, 2019 (Dkt. No. 18.), and, on November 1, 2019, the London Insurers filed

                                  21   a notice of non-opposition and joinder in Allianz’s motion (Dkt. No. 21).3

                                  22                                               ANALYSIS

                                  23   A.      Appropriate Legal Standards.

                                  24           Rule 20(a) of the Federal Rules of Civil Procedure permits the joinder of multiple plaintiffs

                                  25

                                  26   2
                                        The copy of this policy attached to the complaint identifies the Leslie G. Rudd Living Trust and
                                  27   other Trust subsidiaries, joint ventures, and partnerships as the named insureds.
                                       3
                                  28     As the Court did not rely on the documents which are the subject of Allianz’s unopposed request
                                       for judicial notice, Allianz’s request is DENIED as moot.
                                                                                        2
                                          Case 4:19-cv-06636-JSW Document 34 Filed 12/18/19 Page 3 of 6




                                   1   and/or defendants in an action. To join multiple plaintiffs, plaintiffs must “assert any right to

                                   2   relief jointly, severally, or in the alternative with respect to or arising out of the same transaction,

                                   3   occurrence, or series of transactions or occurrences; and (B) any question of law or fact common

                                   4   to all plaintiffs will arise in the action.” Fed. R. Civ. P. 20(a)(1). Multiple defendants may be

                                   5   joined where “(A) any right to relief is asserted against them jointly, severally, or in the alternative

                                   6   with respect to or arising out of the same transaction, occurrence, or series of transactions or

                                   7   occurrences; and (B) any question of law or fact common to all defendants will arise in the

                                   8   action.” Fed. R. Civ. P. 20(a)(2). If a court concludes that parties have been improperly joined

                                   9   under Rule 20, the court has broad discretion under Rule 21 to sever the misjoined parties from the

                                  10   action. Fed. R. Civ. P. 21; United States v. Testa, 548 F.2d 847, 856 (9th Cir. 1977).

                                  11           The first prong, the “same transaction or occurrence” requirement, “refers to similarity in

                                  12   the factual background of a claim.” Bautista v. Los Angeles Cty., 216 F.3d 837, 842-43 (9th Cir.
Northern District of California
 United States District Court




                                  13   2000). Typically, this means that a party “must assert rights or have rights asserted against them,

                                  14   that arise from related activities—a transaction or an occurrence or a series thereof.” Bravado

                                  15   Int’l Grp. Merch. Servs. V. Cha., No. 09-cv-9066-PSG-CW, 2010 WL 2650432, at *4 (C.D. Cal.

                                  16   June 30, 2010) (emphasis in original) (citation omitted). In this context, there is no fixed

                                  17   definition of “transaction,” “occurrence,” or “series.” Rather, courts assess each case’s facts

                                  18   individually to determine whether joinder of multiple plaintiffs and/or defendants is appropriate.

                                  19   Walker v. Bryson, No. 11-cv-0095-AWI-SKO, 2012 WL 5186658, at *4 (E.D. Cal. Oct. 16, 2012).

                                  20           The second prong of the Rule 20 test is “not a particularly stringent test.” Id. (citation

                                  21   omitted). There need only be one common question of law or fact, and commonality in the

                                  22   context of joinder does not require the common question to be the predominant issue in the

                                  23   litigation. Id.; Gonzales v. Wal-Mart Stores, Inc., No. 14-cv-230-JCM-NKJ, 2014 WL 2591690,

                                  24   at *8 (D.N.V. May 22, 2014) (citation omitted).

                                  25           When considering whether joinder is appropriate, a court must keep in mind judicial

                                  26   economy as well as fairness to the parties. League to Save Lake Tahoe v. Tahoe Reg. Plan. Agcy.,

                                  27   558 F.2d 914, 917 (9th Cir. 1977) (citations omitted). Therefore, even if the requirements of

                                  28   permissive joinder have been met, a court must also consider whether joinder “comport[s] with the
                                                                                           3
                                            Case 4:19-cv-06636-JSW Document 34 Filed 12/18/19 Page 4 of 6




                                   1   principles of fundamental fairness or would result in prejudice.” Coleman v. Quaker Oats Co.,

                                   2   232 F.3d 1271, 1296 (9th Cir. 2000) (citation omitted).

                                   3           If the test for permissible joinder is not satisfied, the court may dismiss all but the first

                                   4   named plaintiff without prejudice “to the institution of new, separate lawsuits by the dropped

                                   5   plaintiffs against some or all of the present defendants” based on the claims articulated in the

                                   6   current complaint. Walker, 2012 WL 5186658, at *4 (citation and quotation omitted).

                                   7   B.      Permissive Joinder.

                                   8           Allianz argues that the case should be severed both as to the plaintiffs and as to defendants.

                                   9   In Allianz’s conception, there should be one case where Kunde is the sole plaintiff and Allianz the

                                  10   sole defendant and a second case where VWE is the sole plaintiff and the London Insurers the

                                  11   defendants. The Court agrees: permissive joinder is not appropriate.

                                  12           There is no common transaction or occurrence. Plaintiffs’ position that the 2017 Northern
Northern District of California
 United States District Court




                                  13   California wildfires (and the smoke taint these fires inflicted upon Plaintiffs’ respective products)

                                  14   constitute a common occurrence does not persuade the Court. Allianz has pointed to several

                                  15   cases, albeit in other circuits, where courts have held that natural disasters do not constitute a

                                  16   common occurrence for the purpose of litigating insurance claims. E.g., Balistrieri v. Allstate Ins.

                                  17   Co., No. 13-cv-6330-SJF-AKT, 2013 WL 6194474, at *3 (E.D.N.Y. Nov. 25, 2013) (“The fact

                                  18   that plaintiffs’ separate properties, for which they made distinct claims under the separate

                                  19   insurance policies issued to them by defendant, all sustained damage as a result of the same storm

                                  20   is immaterial for purposes of Rule 20(a). . . .”).

                                  21           In Rohr v. Metropolitan Insurance & Casualty Co., for example, multiple plaintiffs filed a

                                  22   claim against a single insurance company arising from that insurance company’s denial of claims

                                  23   related to Hurricane Katrina. No. 06-cv-10511-MF, 2007 WL 163037, *2 (E.D. La. Jan. 17,

                                  24   2007). In an order concluding that the plaintiffs had failed to satisfy the permissive joinder

                                  25   requirements of Rule 20(a), the court observed that each plaintiff owned real property in a

                                  26   different area of St. Bernard Parish, a county in Louisiana the hurricane damaged. Id. Each

                                  27   property, therefore, experienced unique loss, “depending on the location and condition of the

                                  28   property before the storm struck and depending also on what combination of forces caused the
                                                                                            4
                                          Case 4:19-cv-06636-JSW Document 34 Filed 12/18/19 Page 5 of 6




                                   1   damage.” Id. at 3. The court also observed that the “particulars of coverage will vary from policy

                                   2   to policy” and that the “particular terms of each policy must be considered.” Id. The Court

                                   3   concluded that the hurricane was “no more than a common question of fact” and did not constitute

                                   4   a common transaction or occurrence “because the effects of the hurricane were unevenly felt,

                                   5   leaving each property owner in a unique situation based on the prior condition of the property

                                   6   owner’s home, the previously negotiated insurance policy, and the immediate effects of the

                                   7   hurricane in that particular geographic area.” Id.; see also Kelly v. Harleysville Worcester Ins.

                                   8   Co., No. 13-cv-6275-JS-AKT, 2013 WL 6537186, at *3-4 (E.D.N.Y. Dec. 13, 2013) (applying

                                   9   similar reasoning to insurance claims arising out of Superstorm Sandy). The reasoning of these

                                  10   opinions translates well to the case now before the Court.

                                  11          Likewise, here, the 2017 Northern California wildfires do not serve as a common

                                  12   transaction or occurrence. Though wine products owned by Kunde on the one hand and VWE on
Northern District of California
 United States District Court




                                  13   the other were allegedly damaged by this single calamity, Kunde and VWE’s individual claims

                                  14   arise out of their two separate policies with two separate insurers. Any similarity between the

                                  15   insurance policy giving rise to VWE’s claims and the insurance policy giving rise to Kunde’s

                                  16   claims is outweighed by the fact that the insurance policies are distinct instruments, issued by

                                  17   separate entities, applying to separate covered property. See Sieron v. Hanover Fire and Cas. Ins.

                                  18   Co., 485 F. Supp. 2d 954, 958 (S.D. Ill. 2007) (holding no common transaction or occurrence

                                  19   where separate insurance policies applied to individual plaintiffs and real properties); Vaz. v.

                                  20   Allstate Prop. & Cas. Co., No. 06-cv-481-LTS-RHW, 2006 WL 2583733, at *1-2 (S.D. Miss.

                                  21   Sept. 6, 2006) (holding separate insurance contracts constituted separate transactions, even though

                                  22   plaintiffs “each held basically the same standard homeowner’s policy”); Assurance Co. of Am. v.

                                  23   Nat’l Fire & Marine Ins. Co., No. 10-CV-02182-RLH, 2011 WL 2470504, at *3-4 (D. Nev. June

                                  24   17, 2011) (severing cases where “separate and distinct denials of insurance coverage, therefore, do

                                  25   not become a single series of transactions merely because they are based on the same policy

                                  26   provision.”).

                                  27          Further, despite Plaintiffs’ arguments that Kunde and VWE occasionally pooled resources

                                  28   and that VWE had an ownership stake in Kunde, there is nothing before the Court to suggest this
                                                                                         5
                                          Case 4:19-cv-06636-JSW Document 34 Filed 12/18/19 Page 6 of 6




                                   1   confluence is material to the instant disputes. For instance, there are no allegations of coverage

                                   2   overlap of the spoiled wine products. Finally, though Plaintiffs maintain their claims were denied

                                   3   based on the same argument (that smoke damage occurred to the grapes while they were on the

                                   4   vine rather than to wine products), there is nothing before the Court to suggest that the

                                   5   Defendants’ failure to pay these separate claims was the result of a common directive or any sort

                                   6   of collusion. See id. In fact, Allianz does not appear to have a business relationship with the

                                   7   London Insurers. See San Francisco Tech., Inc. v. Adobe Sys., Inc., No. 10-cv-1652-RS, 2010 WL

                                   8   1640397, *1-2 (N.D. Cal. April 19, 2010) (holding misjoinder of defendants where no allegations

                                   9   of connection or relationship among defendants or their products).

                                  10          The Court need not address Plaintiffs’ arguments concerning common questions because

                                  11   Plaintiffs do not satisfy the first prong of the test. The Court also notes that severing the complaint

                                  12   would facilitate settlement. See Trazo v. Nestle USA, Inc., No. 12-cv-2272-PSG, 2013 WL
Northern District of California
 United States District Court




                                  13   12214042, at *2 (N.D. Cal. Dec. 4, 2013).

                                  14                                             CONCLUSION

                                  15          Accordingly, the Court GRANTS Allianz’s motion to sever. VWE and the London

                                  16   Insurers are SEVERED from this action and DISMISSED WITHOUT PREJUDICE to VWE’s

                                  17   commencing a separate action for claims related to its policy and the London Insurers.

                                  18          IT IS SO ORDERED.

                                  19   Dated: December 17, 2019

                                  20                                                    _____ _________________________________
                                                                                        JEFFREY S. WHITE
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
